Citation Nr: 0812636	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to 
herbicide agents.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicide agents.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with a hiatal hernia.

5.  Entitlement to an effective date earlier than June 18, 
2004, for the grant of service connection of bilateral 
hearing loss.

6.  Entitlement to an effective date earlier than February 9, 
2005, for the grant of service connection of tinnitus.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2004 and August 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that declined to reopen the previously denied claim for 
service connection for a low back disability; denied service 
connection for a skin disorder and GERD with a hiatal hernia; 
and granted service connection for bilateral hearing loss, 
effective June 18, 2004, and for tinnitus, effective February 
9, 2005.  By a May 2006 rating decision, the RO denied the 
veteran's claims for effective dates of service connection 
earlier than June 18, 2004, and February 9, 2005, for hearing 
loss and tinnitus, respectively.  In June 2007 the veteran 
testified before the Board at a hearing that was held at the 
RO.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
exposure to herbicide agents, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a February 1975 rating 
decision.  The RO declined to reopen the claim in October 
1995.  The veteran did not appeal either decision.

2.  Evidence received since the last final denial in October 
1995 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran did not serve in the Republic of Vietnam 
during service.

4.  The veteran's diabetes mellitus first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.

5.  The veteran's GERD and a hiatal hernia first manifested 
many years after his separation from service and are 
unrelated to his active service or to any incident therein.

6.  The veteran's initial claim for service connection for 
bilateral hearing loss was filed at the RO on October 10, 
1974.  This claim was denied in a February 1975 rating 
decision.  The veteran did not appeal that decision, and it 
became final.  

7.  The veteran filed to reopen his previously denied claim 
for service connection for bilateral hearing loss on May 10, 
1995.  This claim was denied in an October 1995 rating 
decision.  The veteran did not appeal that decision, and it 
became final.  

8.  The veteran filed to reopen his previously denied claim 
for service connection for bilateral hearing on June 18, 
2004, more than one year after his separation from service.  
Service connection was subsequently granted, effective June 
18, 2004.

9.  There was no informal or formal claim, or written intent 
to file a claim for service connection for bilateral hearing 
dated after the October 1995 denial and prior to the June 18, 
2004, claim.

10.  The veteran has not raised a claim of entitlement to 
revision of either the February 1975 or October 1995 denial 
of service connection for bilateral hearing loss based upon 
clear and unmistakable error (CUE).

11.  The veteran's initial claim for service connection for 
tinnitus was filed at the RO on February 9, 2005.  Service 
connection subsequently was granted, effective February 9, 
2005.

12.  There was no informal or formal claim, or written intent 
to file a claim for service connection for tinnitus dated 
prior to the February 9, 2005, claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that declined to reopen 
the previously denied claim for service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The veteran's diabetes mellitus was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  Gastroesophageal reflux disease and a hiatal hernia were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117  (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  The requirements for an effective date earlier than June 
18, 2004, for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2007).

6.  The requirements for an effective date earlier than 
February 9, 2005, for the award of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in February 1975 and October 
1995, the RO denied the veteran's claim for service 
connection a low back disability and declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the decisions 
became final because the veteran did not file a timely 
appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen his claim in June 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
pre- and post-service medical records showing that he had 
degenerative changes of the lumbosacral spine with scoliosis, 
and the veteran's own statements.  The RO found that the 
veteran's back disorder pre-existed his entry into service 
and there was no evidence demonstrating that the pre-existing 
back disorder had been aggravated or permanently worsened as 
a result of his active service.  Accordingly, the claim was 
denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, VA 
obtained treatment records dated from October 2004 to August 
2006 that show that he received treatment for his low back 
disability.  Newly submitted evidence also includes the 
veteran's personal statements, in written form and in 
November 2006 and June 2007 testimony before the RO and 
Board, wherein he alleged that his low back disability was 
aggravated as a result of a result of an injury sustained 
during active service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
veteran received treatment for his low back disability, these 
records do not show that the veteran's low back disability 
was aggravated or permanently worsened as a result of his 
period of active service.  Accordingly, they are largely 
cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for service connection 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  The evidence at the time of the 
previous final denial showed that the veteran had a low back 
disability.  Accordingly, the new evidence showing only that 
the veteran has continued to receive treatment for a low back 
disability does not relate to any unestablished facts 
necessary to substantiate the claim.  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his low back disability was incurred in service.  
Additionally, the veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the veteran has submitted new evidence that was not 
before the RO in October 1995, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The Board finds that new and 
material evidence has not been submitted.  The new evidence 
does not show that the veteran's pre-existing low back 
disability was aggravated or permanently worsened as a result 
of his period of active service.  Therefore, the new evidence 
is not material.  Thus, the claim for service connection for 
a low back disability is not reopened and the benefits sought 
on appeal remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus and peptic ulcers, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A.  Diabetes Mellitus

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes diabetes 
mellitus, if manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran in this case served on active 
duty from September 1967 to March 1971.  His service 
personnel records show that he did not have service in 
Vietnam or in the waters offshore of Vietnam.  The veteran, 
however, does not contend that he was exposed to herbicide 
agents as a result of service in Vietnam.  Rather, he 
contends that while he was stationed in Hawaii he had duties 
that involved cleaning and repairing aircraft used to spray 
and transport herbicide agents in Vietnam, and that as a 
result of these duties he was regularly exposed to herbicide 
agents.  Additionally, he asserts that he was not given 
protective clothing, and that as a result his contact with 
the residuals of the herbicide agents was direct.  

In support of his claim, the veteran submitted a series of 
articles and lay statements which support an allegation of 
exposure to herbicide agents outside of Vietnam during the 
period of the Vietnam War.  Significantly, however, 
presumptive service connection has only been established for 
the use of herbicide agents in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Additionally, an April 2005 response 
from the National Personnel Records Center indicates that 
there is no record of the veteran's exposure to herbicides in 
service, nor any record demonstrating that herbicides were 
tested, stored, transported, or disposed of at the location 
at which the veteran was stationed in Hawaii.  The Board thus 
finds that the veteran was not presumptively exposed to 
herbicides during his military service, and that he is 
therefore not entitled to service connection for diabetes 
mellitus on a presumptive basis.  The Board will therefore 
address the merits of the veteran's claim on alternate bases.  

The veteran's service medical records are negative for a 
diagnosis of diabetes mellitus.  Because diabetes mellitus 
was not diagnosed in service, the Board finds that there was 
no evidence of a chronic condition at separation.  38 C.F.R. 
§ 3.303(b).  

The record reflects that the veteran was initially diagnosed 
with diabetes mellitus in February 2005 and that at that time 
he was placed on a restricted diet in order to control his 
diabetes mellitus.  There is no evidence in the veteran's 
claims file indicating that any of his treating providers 
found a relationship between his diabetes mellitus and his 
period of active service, including alleged exposure to 
herbicide agents.  Significantly, the record reflects that in 
February 2005 the veteran was informed by his treating 
physician that diabetes mellitus was an "Agent Orange-
related" condition and was informed that he should file a 
claim for service connection.  This statement was reiterated 
in a November 2006 letter from the veteran's treating 
physician.  Both of these statements, however, are general 
comments as to the causative relationship between exposure to 
herbicide agents and the subsequent development of diabetes 
mellitus.  The treating physician did not specifically relate 
the veteran's diabetes mellitus to any in-service exposure to 
herbicide agents.

The evidence of record reflects that the veteran's diabetes 
mellitus was first diagnosed in February 2005, nearly 35 
years after his separation from active service.  The veteran 
is thus not entitled to service connection on a presumptive 
basis because it did not manifest to a compensable degree 
within one year following his separation from service.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
diabetes mellitus-related problems during the veteran's 
periods of active service.  As there is no evidence of 
treatment for or complaints of problems related to diabetes 
mellitus during service, or of exposure to herbicide agents 
in service, the Board finds that a VA examination is not 
required in this case.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  Finally, there is no evidence establishing a 
medical nexus between military service and the veteran's 
diabetes mellitus.  Thus, service connection for diabetes 
mellitus is not warranted.

The Board has considered the assertions of the veteran, as 
well as those of his fellow servicemen, indicating that his 
diabetes mellitus is related to his period of active service.  
However, to the extent that the veteran, his friends, and 
family relate his current diagnosis of diabetes mellitus to 
his service, their opinions are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  The Board acknowledges that the veteran and his 
fellow servicemen are competent to give evidence about what 
they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein.  The Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  GERD

The veteran asserts that he first developed symptoms of GERD 
during his period of active service.  However, a review of 
his service medical records does not demonstrate complaints 
or findings of GERD or a hiatal hernia.  On examination in 
February 1971, prior to separation from active duty, the 
veteran denied a history of frequent indigestion or nausea 
and otherwise reported no difficulty with GERD.  Physical 
examination revealed no gastrointestinal abnormalities.  As 
the veteran did not report experiencing symptoms related to 
GERD, and physical examination at separation from service in 
February 1971 did not reveal any gastrointestinal 
abnormalities, the Board finds that there is no evidence of a 
chronic gastrointestinal problem in service.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
GERD and hiatal hernia.  38 C.F.R. § 3.303(b).  The veteran 
contends that he first received formal treatment in the early 
1970's.  The records associated with that treatment, however, 
have been determined to no longer be available and have 
accordingly not been associated with the claims file.  The 
first post-service clinical evidence of record relating to 
treatment for indigestion are dated in July 1989.  At that 
time the veteran underwent upper endoscopy for symptoms 
related to GERD.  Examination revealed a hiatal hernia with 
reflux.  There was no evidence of any ulcerative or 
neoplastic disease.  The examiner did not opine as to whether 
the veteran's GERD and hiatal hernia were related to his 
active service.  Subsequent clinical records dated to August 
2006 show continued management of GERD and a hiatal hernia.  
At no time, however, did any treating provider relate the 
veteran's GERD or hiatal hernia to his active service, or to 
any incident therein.

The veteran has not been diagnosed with a peptic ulcer, and 
is accordingly not entitled to service connection for his 
gastrointestinal disabilities on a presumptive basis.  
Presumptive service connection is not available for either 
GERD or a hiatal hernia.

Neither is the veteran entitled to service connection for 
GERD and a hiatal hernia on a direct basis.  Service 
connection may be granted when all the evidence establishes a 
medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As there is 
no evidence of treatment for or complaints of problems 
related to GERD or a hiatal hernia during service, the Board 
finds that a VA examination is not required in this case.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, in 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's GERD and hiatal 
hernia.  Thus, the Board finds that service connection for 
GERD with a hiatal hernia is not warranted.

The veteran has attributed his GERD and hiatal hernia to his 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this 
case, however, the veteran's testimony indicating that he 
first experienced symptoms of GERD in service is not credible 
or supported by the evidence, as on examination in February 
1971 the veteran specifically stated that he had not 
experienced frequent indigestion or nausea in service.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Accordingly, there 
is no supporting evidence establishing that the veteran is 
reporting a contemporaneous medical diagnosis.  While the 
veteran purports that his symptoms at separation support the 
current diagnosis by a medical professional, his statements 
alone are neither credible nor competent to provide the 
medical nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's GERD and hiatal hernia first manifested after 
his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran contends that he is entitled to earlier effective 
dates of service connection for both bilateral hearing loss 
and tinnitus.  These claims will be examined in turn.

A.  Bilateral Hearing Loss

The veteran filed a claim to reopen his previously denied 
claim for service connection for bilateral hearing loss on 
June 18, 2004, more than one year after his separation from 
active service in March 1971.  Where a claim has been filed 
more than one year after the date of separation from service, 
the effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  

The veteran's original claim for service connection was 
denied in a February 1975 rating decision.  He did not appeal 
that decision, and has not alleged CUE with respect to this 
rating.  The February 1975 decision is therefore final.  The 
RO declined to reopen the claim in an October 1995 rating 
decision.  He did not appeal that decision, and has not 
alleged CUE with respect to that decision.  The October 1995 
decision is therefore final.  The first diagnosis of hearing 
loss of record is dated on VA examination in October 2004.  
Thus, the later date is the date the evidence demonstrates 
that entitlement existed.  In this case, however, service 
connection has been established as of June 18, 2004, the date 
the claim for service connection was received.  

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for bilateral hearing loss was 
filed after the October 1995 denial and prior to the June 18, 
2004, application to reopen, the Board finds no evidence of 
there being such a claim.  

The evidence from the veteran during that time period 
includes statements and clinical records related to treatment 
for low back pain, and court documents associated with the 
veteran's name change.  The first evidence of an intention to 
reopen his previously denied claim for service connection for 
bilateral hearing loss after the October 1995 denial was 
received in June 2004.

Subsequent to the October 1995 decision denying claim for 
service connection, it was not until June 18, 2004, that the 
veteran submitted a statement again alleging entitlement to 
service connection for bilateral hearing loss.  Thus, in this 
case, the only cognizable date that could serve as a basis 
for the award of service connection is the date of receipt of 
the veteran's application to reopen his claim for service 
connection on June 18, 2004.  There Board finds that there is 
no legal entitlement to an earlier effective date for 
bilateral hearing loss.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Tinnitus

The veteran filed a claim for service connection for tinnitus 
on February 9, 2005, more than one year after his separation 
from active service in March 1971.  Where a claim has been 
filed more than one year after the date of separation from 
service, the effective date of service connection is the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  The first 
diagnosis of tinnitus of record is dated in October 2002.  
Thus, the later date is the date the date the claim for 
service connection was received.  

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for tinnitus 
was filed prior to February 9, 2005, the Board finds no 
evidence of there being such a claim.  The first evidence of 
an intention to file a specific claim for service connection 
for tinnitus was received in February 2005.

The veteran argues that his May 1995 claim for service 
connection for bilateral hearing loss with "ear problems" 
should be construed as an informal or formal claim, or 
written intent to file a claim for service connection for 
tinnitus.  The Board, however, finds that the claim for 
service connection for "ear problems" cannot be construed 
as a claim for service connection for tinnitus.  In filing 
his May 1995 claim, the veteran submitted service medical 
records showing treatment for blocked ears, or inflamed ear 
canals.  He did not describe symptoms compatible with a 
diagnosis of tinnitus.  Rather, the veteran addressed only 
his hearing loss.  He did not submit any information 
pertaining specifically to his entitlement to service 
connection for tinnitus.  The Board finds that the 
communication received from the veteran in May 1995 cannot be 
construed as a claim for service connection for tinnitus 
because the correspondence received from the veteran cannot 
in any way be construed as a specific claim for benefits 
related to tinnitus.  38 C.F.R. § 3.151, 3.155 (2007).  
Additionally, because the evidence received from the veteran 
in May 1995 did not specifically address symptoms of 
tinnitus, the Board finds that the May 1995 evidence lessens 
the credibility and persuasive value of the statements 
submitted by the veteran in support of his claim of 
entitlement to an earlier effective date of service 
connection for tinnitus.  Because at the time of submitting 
the May 1995 claim and throughout the adjudication of that 
claim the veteran did not allege entitlement to service 
connection for tinnitus, the Board finds that the May 1995 
claim cannot be construed as an earlier claim for entitlement 
to service connection for tinnitus.

The first evidence VA received from the veteran regarding a 
specific claim of entitlement to service connection for 
tinnitus was dated on February 9, 2005.  Thus, in this case, 
the only cognizable date that could serve as a basis for the 
award of service connection is the date of receipt of the 
veteran's formal claim for service connection on February 9, 
2005.  There is no legal entitlement to an earlier effective 
date for tinnitus.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and March 2005; 
rating decisions in December 2004, August 2005, and May 2006; 
and a statement of the case in August 2006.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim for service connection for a low back disability in 
October 1995, VA informed the veteran that his claim for 
service connection for a low back disability was denied 
because he had failed to submit evidence that demonstrated 
that his low back disability was aggravated by his period of 
active service.  This communication, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disability 
has not been submitted, therefore the claim is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for gastroesophageal reflux 
is denied.

An effective date earlier than June 18, 2004, for the grant 
of service connection for bilateral hearing loss is denied.

An effective date earlier than February 9, 2005, for the 
grant of service connection for tinnitus is denied.


REMAND

Service connection for a skin disorder was previously denied 
in an October 1995 rating decision.  The claim presently on 
appeal is framed as service connection for a skin disorder, 
to include as secondary to exposure to herbicide agents.  
However, the Board finds that the prior adjudication was of 
the same claim, however styled.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).

In an August 2005 rating decision, the RO denied the 
veteran's claim for service connection on the merits.  While 
the RO denied the claim on the merits, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the veteran should be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a low back disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his current skin 
disorder(s) to his period of active 
service, to an event or injury in 
service, (including exposure to 
herbicide agents), or to a service-
connected disability).  

2.  Then, readjudicate the veteran's 
application to reopen the claim for 
service connection for a skin disorder, 
to include as secondary to exposure to 
herbicide agents.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


